The majority, I fear, has failed to properly apply the parol evidence rule. The rule is more than a rule of evidence, it is a rule of substantive law which defines the contract. Burton v.Durkee (1952), 158 Ohio St. 313, 49 Ohio Op. 174,109 N.E.2d 265, paragraph one of the syllabus. "The rule rests upon a rational foundation of experience and policy and is essential to the certainty and stability of written obligations." 30 American Jurisprudence 2d (1967) 152, Evidence, Section 1016. "It has been said that while its application may on occasion seem to work injustice, on the whole it works for good." Id.
In the present case, appellees signed a contract which they knew called for the payment of $78,000 payable in one hundred nineteen monthly installments of $380 and a final balloon payment for the balance. Appellees have now been permitted to say that despite the clear payment schedule, the true agreement was that they were to be paid in full in a "few weeks."
I respectfully dissent.